Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/21, 05/13/21, 03/26/21, 01/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first detector”, “a second detector”, “an operation receiver”, in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitations “a first detector”, “a second detector”, “an operation receiver” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a first detector”, “a second detector”, “an operation receiver” coupled with functional language “that detects”, “that detects”, “allowing setting an operation mode”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a first detector”, “a second detector”, are shown as being performed by an image processing engine 120 which is implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 5-6, 8 and their corresponding descriptions in the specification (Paragraphs 0026, 0030-0031; Figures 1-2, 5-6 and 8 of the publication to the instant application). The “operation receiver” appears to be implemented by a hard keys such as operation buttons which include a release button, a mode dial, and a touch panel and operation levers disposed on an exterior of the digital camera (Paragraph 0029 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



4.) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 mentions “wherein the imaging apparatus has a first detection mode and a second detection mode and does not have a third detection mode as the operation mode, the first detection mode detecting the human without detecting the animal, the second detection mode detecting the human and detecting the animal, and the third detection mode detecting the animal without detecting the human.” It is unclear as to what is meant by the underlined limitation to the claim. The claim mentions that there is not a “third detection mode” in the imaging apparatus, but then mentions that the “third detection mode” detects “the animal without detecting the human”. Is a third detection mode required by the apparatus? If so, what is meant by the apparatus not having a third detection mode? As a result, the claim as currently written fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.) Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Fukata (US Pub No.: 2014/0029799A1).

In regard to Claim 1, Fukata discloses an imaging apparatus (Digital camera, Abstract; Paragraphs 0030-0031; Figure 1) comprising: 
an image sensor (Imaging section 13) that captures an image of an object  to generate a captured image (The imaging section 13 is configured by, for example, a CCD (Charge Coupled Device), a CMOS (Complementary Metal Oxide Semiconductor) sensor, or the like, and images the image of the subject and outputs the image obtained via the imaging to the image processing section 16, Paragraphs 0031-0032; Figure 1); 
a display (Display section 14) that displays the captured image (The display section 14 is configured by an LCD (Liquid Crystal Display), an organic EL (Electro Luminescence) display, or the like, and the image which is imaged in the imaging section 13 and output by imaging processing being carried out in the image processing section 16, that is, the image where the subject is surrounded by a subject frame, is displayed, Paragraph 0032 and Figure 1);
a first detector (Face detector 28-1) that detects whether the object includes at least a portion of a human by image recognition processing (The subject frame setting processing section 24 has a plurality of detectors which detect a subject captured in an image and performs a subject frame setting process where the size of a subject frame, which surrounds a predetermined range of the subject detected by the detectors, is set. For example, as shown in FIG. 1, the subject frame setting processing section 24 has a face detector 28-1 and an animal detector 28-2 and sets the subject frame with regard to the face of a person detected by the face detector 28-1, the face of an animal detected by the animal detector 28-2, or the like, Paragraph 0038 and Figure 1);
a second detector (Animal detector 28-2) that detects whether the object includes at least a portion of an animal by image recognition processing (The subject frame setting processing section 24 has a plurality of detectors which detect a subject captured in an image and performs a subject frame setting process where the size of a subject frame, which surrounds a predetermined range of the subject detected by the detectors, is set. For example, as shown in FIG. 1, the subject frame setting processing section 24 has a face detector 28-1 and an animal detector 28-2 and sets the subject frame with regard to the face of a person detected by the face detector 28-1, the face of an animal detected by the animal detector 28-2, or the like, Paragraph 0038 and Figure 1); and 
a controller that controls the display to display a first detection frame and a second detection frame on the captured image (See first detection frame F14 and second detection frame F15 on a captured image, Figure 5), the first detection frame corresponding to the human and the second detection frame corresponding to the animal (The first detection frame F14 corresponds to a human while the second detection frame F15 corresponds to an animal, Figure 5; Paragraphs 0055-0057), wherein 
the controller controls the display to display the first and second detection frames in a common displaying style (First and second detection frames F14 and F15 are displayed in a common style, Figure 5) when neither the first detection frame nor the second detection frame is a third detection frame (frame F16/F17) corresponding to a main object (person in person mode/animal in animal mode) of the objects (The third detection frame corresponding to a main object is frame F16/17. Neither of F14 or F15 are a third detection frame F16/F17, Paragraphs 0055-0057; Figure 5). 

With regard to Claim 2, Fukata discloses the imaging apparatus according to claim 1, wherein 
the third detection frame (F16/F17) is displayed in a common displaying style (enlarged displaying style) between a case where the main object is the human and a case where the main object is the animal (The third detection frame (F16/F17) is displayed in a common displaying style between a case where the main object (object within prioritized section), is either the person or animal, Paragraphs 0055-0057; Figure 5). 


Regarding Claim 6, Fukata discloses the imaging apparatus according to claim 1, wherein the first detector detects at least one of a body, a face, and an eye of the human, and wherein the second detector detects at least one of a body, a face, and an eye of the animal (The subject frame setting processing section 24 has a face detector 28-1 and an animal detector 28-2 and sets the subject frame with regard to the face of a person detected by the face detector 28-1, the face of an animal detected by the animal detector 28-2, Paragraph 0038 and Figure 1). 

With regard to Claim 7, Fukata discloses the imaging apparatus according to claim 1, wherein the controller controls a focusing operation of the imaging apparatus to focus on the main object (prioritized object) based on the third detection frame (The prioritized object is focused on depending on the selected mode (person or animal mode). Depending on the selected mode, the frame with dashed lines are enlarged (a focusing operation) around the prioritized image, Paragraphs 0053-0057; Figure 5). 

Regarding Claim 8, Fukata discloses the imaging apparatus according to claim 1, wherein the displaying style includes at least one of a color, a line type, a line width, and a frame shape of the detection frames (The displaying style includes a line type and frame shape (dashed lines, solid lines and frame size and shape, Figure 5; Paragraphs 0053-0057). 

With regard to Claim 9, Fukata discloses the imaging apparatus according to claim 1, further comprising an operation receiver allowing setting an operation mode of the imaging apparatus (The mode setting sections sets parameters for imaging modes specified by the user using a touch panel, Paragraphs 0036-0038; Figures 1-2), wherein 
the imaging apparatus has a first detection mode and a second detection mode and does not have a third detection mode as the operation mode (The first detection mode is a person mode and a second detection mode is a pet mode, Figures 2-5; Paragraphs 0046-0049. There is no third detection mode as the operation mode, Figure 5), the first detection mode detecting the human without detecting the animal (Figure 2 shows that in a person mode, a human is detected and identified by frames F11, F12 and F11’ without a frame present over the animal/dog, Figure 2; Paragraphs 0047-0048), the second detection mode detecting the human and detecting the animal (In the pet mode, both the face detector and animal detector operate at the same time and subject frames are displayed on the dogs and children (humans), Figure 4; Paragraphs 0051-0052), and the third detection mode detecting the animal without detecting the human (Screen P16 in Figures 3-4 shows a third mode where the animal is detected by having a frame F13’ around the animal and where there is no frame around the humans, Figures 3-4; Paragraphs 0046-0052). 


6.) Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697